DISSENTING OPINION.
LAMM, J.
— Appeal from a conviction for a misdemeanor. In small compass, the case is this:
Sections 3100-1, Revised Statutes 1909 (Laws 1907, p. 180), provide that “all persons, copartnerships, companies or corporations operating any railroad or part of a railroad in this State shall, unless hindered by wrecks or providential hindrance, run at least one regular passenger train each way every day *313over all lines, or part of a line, of railroad so operated by sncli person, copartnership, company or corporation in this State, which train shall stop at all regular stations along the line of such railroad for the purpose of receiving and discharging passengers;” and make it a misdemeanor for any such person, copartnership, etc., to violate the provisions of the act, punishable on con-' viction by a fine of not less than $100' nor more than $50'0 for each offense.
Defendant (an Illinois corporation) at the time in hand operated a branch line leaving its main line at Albany, Missouri, running north through "Worth county, thence to Togo in Iowa, where it connects once more with its main line. At a certain time, hard on the heels of the passage of the aforesaid law, the prosecuting attorney of Worth county, in the Worth Circuit Court, lodged an information charging defendant with violating the statute aforesaid in that on the 28th day of July, 1907, it unlawfully failed and refused to run a regular passenger train each way over its said branch line between certain named stations; and that such failure was not due to “wrecks on said railroad nor to providential hindrances”- — all of which is well set forth in the formal and formidable verbiage of a criminal charge.
There was a motion to quash interposed below. It was overruled and defendant filed “a written plea or answer.” The facts were agreed to by stipulation. For our purposes, in so far as material here, those facts are that defendant owned and operated the branch railroad described in the information; that, except on Sundays, it ran a daily regular passenger train each wa,y over said branch, stopping at the stations named in the information in Worth county; that July 28,1907, fell on Sunday; and that defendant ran no such train on that day.
Presently, the case came on for final hearing, a jury was waived, the agreed facts were read into the *314record, defendant’s instructions were refused, and it, being adjudged guilty in the manner and form charged, was fined $100 and costs. Thereat, after unsuccessful motions for a new trial and in arrest, it came up by appeal.
The motion to quash, the “written plea or answer,” the refused instructions, the overruled motions for a new trail and in arrest, the sundry exceptions below, together with the information itself, would but cumber the record if reproduced here. It is sufficient to say of them that, taken alone or together, by or large, they preserve and present for review the propositions relied on for reversal.
Put broadly, those propositions, in asking form, are:
First. Does the statute in hand when rightly construed cover the first day of the week, commonly called Sunday or the Lord’s day?
Second. If read to include Sunday, then is the statute constitutional ?
That brace of questions are texts on which I make some observations, viz:
I. Do the terms of the statute include Sunday? If so, the first question must be answered against defendant. If not, it is plain that a failure to run a train on Sunday did not violate its terms, and the judgment is without any legal foot to stand on.
In construing a penal statute (such as this most emphatically is) it is a primer and stiff rule that the construction is strict — not liberal. The term “strict construction,” as used in law-writing, means one according to the very letter. A penal statute is not to be extended by implication, intendments, analogies.or equitable considerations. [Black Inter, of Laws, p. 286.] In strict consideration nothing is recognized, or allowed to cross the line of judicial vision, except what is expressed by the very words of the lawmaker. It is so written in the law. (lía lex scripta est) is the *315controlling maxim. [Black L. Diet., Tit. “Strict Construction”.]
Tire brusque statutory command is: Run your passenger train both ways “every day.” Construing the phrase “every day,” with the context, and both in connection with the public policy of this State in relation to the observance of Sunday, much might be justly said in favor of the idea that “every day” should be held to mean each week day or every work day. If the phrase was up for construction in a contract between private parties, would it not be construed to mean (nothing more appearing) that labor was to be performed on days when it was lawful to labor, and not otherwise ? In other words, the contract would be controlled by the dominating public policy evidenced by our Constitution and statutes, and construed to mean a lawful rather than an lawful thing, in order that the contract might stand and not fall — of which public policy we will have much more to say in another paragraph of this opinion, anent the second question. It will be observed that the statute is silent about Sunday. It does not attack Sunday openly; neither does it say that other statutes relating to labor on Sunday are repealed as to persons and corporations operating railroads. And, closer to the point, neither does it say that running a train on the Sabbath Day is declared by the lawmaker a work of necessity or charity within the purview of the law denouncing Sabbath breaking (R. S. 1909, sec. 4801 — of which more presently); therefore, such intendment can not come to the aid of the statute under the rule of strict construction. It results that the question is left to turn solely on the one phrase “every day.” Those are not technical words. They are therefore to be construed in their plain, ordinary- and usual sense. [R. S. 1909, sec. 8057.] So construed, they may be allowed to include Sunday. It would, have been better if the statute had been bravely open-faced -about it, and expressly amended other *316Sunday laws and let tlie people of Missouri know precisely what was meant, and thus avoid any charge or suspicion of ambush or slyness.
Though not without doubt and consequent hesitar tion, we prefer not to pursue the matter further, but clear the way for the main controversy by ruling the proposition against defendant, and pass at once to the second question — a large and vital one — viz.:
II. Is the statute constitutional?
That question may be put in another wav: Is it (or can it be made) a crime in Missouri for a man to rest from toil on Sunday? Or (to touch the matter •as with a needle): is it or cm it be made imder the Constitution of this State, a crime for a class of men, vis., railroad employees and men who operate railroads, not to worh on Sundayi
(a) The question put has several sides — one of them, public policy.
Public policy is got at, among other ways, from the whole body of existing statute and constitutional law. It is also shadowed forth by the settled customs, manners, maxims and ethical beliefs of the people, which by age, universal acceptance and usage have become part and parcel of the very warp and woof of the social compact, and which should as far as practicable be read into statutes. The Act of 1907 flies in the face of public policy and thereby becomes a daring, anxious and unheard of legislative experiment; for it cannot be gainsaid that the body of our statutes unmistakably make of Sunday, not only a sacred day, but a day apart from secular or business days. Witness the revision of 1909, which brings down to us as live law statutes in force many years before 1907. Thus:
By section 1657 it is provided that no convict shall be required to do any work on the Sabbath day, except necessary labor for the State. With the full glow of that interdiction upon us, does it not make a court *317wince to see those in bonds set free by the old law while the free are bound by the new?
By section 1785, barring enumerated exceptions arising on emergencies, writs, processes, warrants, orders or judgments in civil cases cannot be served or executed on Sunday.
By section 2298 an attachment writ may be served on Sunday when (and only when) a showing is made by affidavit, as an imperative condition precedent, that plaintiff would lose his claim unless the writ be served on that day.
By section 3108 it is made the duty of a carrier to furnish shippers cars to transport freight. Under specified circumstances a failure to comply with this section (Sundays excepted) a forfeiture is declared in a sum certain.
By section 3109 it is made the carrier’s duty to forward such freight sixty miles per day, commencing with the day following receipt. For failure to com • ply, Sundays excepted, the consignee or consignor may sue for damages and the consignee may recover a forfeiture.
By sec. 3110 if a carload shipment reach its destination and a carrier fail to give notice to the consignee or party whose interest is affected within a time certain, Sundays excepted, a forfeiture is declared recoverable, together with his actual damages sustained.
By section 3880 it is ordained that no count be open or transact business on Sunday except in enumerated and crying emergencies. This section but crystallizes into written law the venerable and endeared common law maxim, viz.: Sunday is not a court day or a day for judicial proceedings or legal purposes. [Dies dominions non est juridicus.] In fact, the time was when the clergy, absorbing nearly every branch of learning, were remarkable for their proficiency in the study of (at least the Mvil) law. So that the phrase, “No clerk (clergyman), unless he be a lawyer”— *318(Nullus clericus nisi causidicus)— passed into a legal maxim. The Law and the Gospel flowed from the same fountain and most of the persons in the high offices of the law were in holy orders. [1 Bl., Comm. p. 17.]
Another section (7409) forbids justices of the peace to hold court on Sunday.
By section 4801 Sabbath breaking is defined. Thereby every person laboring himself or compelling, or permitting his apprentice, servant or any other person under his charge or control to labor or perform any work other than household offices of daily necessity, or other works of necessity or charity, or who shall be guilty of hunting game or shooting on Sunday, shall be guilty of a misdemeanor.
By section 4802 it is ordained that section 4801 shall not extend to any person who is a member of a religious society by whom any other day than the first day of the week is observed as a Sabbath “so that he observe such Sabbath,” nor does it prohibit any ferryman from crossing passengers “on any day of the week.”
{Nota bene: It cannot escape the eye of the student of the history of jurisprudence that up to Anno Domini 1907, we, during the ninety years of our existence as a State, had criminal laws to prohibit labor on Sunday and never a criminal one to make a man labor on the Lord’s day — but verily times change and men change with them.)
By section 4803 horse racing, cock fighting or playing at cards or games of any kind on Sunday is declared a misdemeanor.
By section 4804 any person who exposes to sale any goods, wares or merchandise or who keeps open any ale or porter house, grocery or tippling shop, or sells or retails any fermented or distilled liquors on Sunday is declared guilty of misdemeanor on conviction.
*319By section 4805 the sale of drugs, medicines, provisions or other articles 'of immediate necessity is exempted from the terms of section 4804.
By section 6701 certain holidays are set and it is ordained that if one of them fall on Sunday the Monday following becomes such holiday.
By section 7216 it is made a misdemeanor for a licensed dramshop keeper to keep open his dramshop or sell, give away or otherwise dispose of, or suffer the same to be done on his premises, any intoxicating liquors on Sunday.
By section 7261 clergymen are exempt from jury service this (doubtless) agreeably to the common-law maxim: No man warring for God should be troubled by secular business: (Nemo militans Deo implicetur secularibus negotiis.)
By section 8057 rules are given for construing statutes. Thereby the word “year” is declared to be equivalent to the words “year of our Lord.” The fourth rule is to the effect that the time within which an act is to be done shall be computed by excluding the first day and including the last — but if the last be Sunday, it is excluded.
By section 10055- it is provided that if the maturity day of a negotiable instrument fall on Sunday, the instrument is payable on the next succeeding “business day. ’ ’
By sectiofi 10163 it is provided that if the day or last day for doing an act within the purview of the Negotiable Instrument Law fall on Sunday, the act may be done on the “next succeeding secular or business day. ’ ’
By section 10701 provision is made for the payment of a sheriff’s per diem, but Sunday is excluded.
So much for a public policy evidenced by our statutes. Attend now to our Constitution.
The Constitution of Missouri may be likened unto a book of the law whose lids and leaves are tenderly *320fastened with, a golden hasp, and that hasp is the solemn and reverential recognition of God as worthy of the worshipful adoration of every rational being— witness, the first words, the noble preamble, of the Constitution: “We, the people of Missouri, with profound reverence for the Supreme Ruler of the Universe, and grateful for his goodness, do, for the better government of the State, establish this Constitution.” Witness, the last words of that same Constitution, referring to our Lord, viz.: “Done in Convention, at the Capitol, in the City of Jefferson, on the second day of August, in the year of our Lord one thousand eight hundred and seventy five.” The analysis of that preamble is worthwhile to further the purpose in hand. Notice: It recognizes God, a “Supreme Ruler.” “Ruler” implies a kingdom, at least a spiritual kingdom, a kingdom of God. It bespeaks for Him “profound reverence” from every Missourian. It solemnly expresses to Him the gratitude of all the people ; thereby intimating the personal duty of gratitude on the part of all of us and acknowledging a gift at His hands in the form of “His goodness.” It goes further and by necessary implication states that for and on account of these things and in furtherance of them, by an uplift of the people through orderly fundamental laws, the Constitution is established “for the better government of the State.” The people as sovereigns, acting through their Constitution-makers, did not take the pains to give reasons for their belief; whether those reasons are found in divine revelation or in natural reason. They did not argue or quibble about the existence of God or our duty to Him. To the contrary, they calmly assumed there was no such thing as disputing about first principles, they assumed those things as established facts to be accepted by all men — whether (as Pope says), by the poor Indian whose “untutored mind” hears Him in the wind or sees Him in the clouds; or by the philosopher, reasoning from ef*321feet back to first cause, who sees His divine hand in the spacious firmament and acknowledges His handiwork and His glory as declared by the starry host of Heaven, as Addison sings.
It would be matter of profound wonder and sorrow if the statutes of a State governed by such a written Constitution were allowed out of line with the lofty sentiments, intimations and public policy of the fundamental law.
Attending still further to our Constitution and statutes in pursuing the same matter:
By section 15 of article 4 of the Constitution each Senator and Eepresentative is required to take an oath or affirmation before entering upon the duties of his office (the significance of an oath will be presently referred to). By immemorial custom the legislative sessions of the General Assembly of this Christian Commonwealth are opened by prayer.
By section 6 of article 14 all officers, civil or military, under the authority of this State, shall, before entering on the duties of their respective offices, rake and subscribe an oath or affirmation.
By section 5069 it is provided that grand jurors should be sworn, and the administration of this oath has been held indispensable to a legally constituted grand jury.
By section 5070 grand jury witnesses must be sworn in a specified form in addition to the usual oath of a witness.
By section 6350 (Chap. 46, of Evidence; Art. 2, of Oath, etc.) “Every person, believing in any other than the Christian religion, shall be sworn according to the peculiar ceremonies of his religion, if there be any such ceremonies” — the theory of the law (Sec. 6349) being that the oath of a witness shall be administered in that form creating the most solemn .and binding obligation on his conscience to speak the truth, the *322whole truth and nothing but the truth. [See, in this connection, secs. 7499 and 7508.]
And g’enerally, without further details — details admitting of almost indefinite extention — where a party is to be purged of contempt, or his conscience is to be sifted or purged, or any person performs any function in the administration of justice, whether as judge, witness or juror, or enters into official relations with the State, an appeal to the Deity is prescribed either by express law or by immemorial custom, not only in the solemnity of the final words of the oath, “so help you God,” but in the uplift of the right hand, which in itself is a solemn invocation, a mute and significant appeal, to the Deity — both of them exciting the conscience and (when a witness) subjecting the party to the pains and penalties of the abominable crime of perjury for false swearing.
By section 6, article 10, of the Constitution, property used exclusively for “religious worship” may be exempted from taxation, and section 11335' of the statutes (under that constitutional grant of power) exempts such property from paying tribute to the State for governmental purposes.
By section 4496 of the statute it is made a felony to go into any ‘ ‘ church or place where people have assembled for religious worship” carrying about the person, concealed or exposed, a deadly weapon or exhibit any such weapon in a rude, angry and threatening manner.'
By sections 4499 and 4500 it is made a misdemeanor to discharge a pistol or firearm in the immediate vicinity of a church.
By section 8282 marriage (by prior sections “considered” as a civil contract) may be solemnized by “any licensed or ordained preacher of the Gospel who is a citizen of the United States.”
Tracing the public policy, evidenced by the Constitution and the laws we have been considering, to its *323ultimate sources, it becomes certain that our Constitution and statutes only tend to outline, preserve and aid such public policy; they in no sense create the public policy of recognizing Grod and religious worship, and of setting Sunday apart from secular and business days. They are bnt unmistakable tokens, symbols, signs, evidence of a public policy coming down to us by inheritance in a long line of descent from our fathers — a policy hallowed by time and a thousand sacred memories, tenderly cherished in the hearts of our people, so old, so omnipresent, so persistent as to admit of being personified. It now sits and always sat or should sit by the household fire of every Missourian’s home “sipping from his cup and dipping in his dish.” To ignore or impugn that policy by statute, to my mind, is to cut every patriotic Missourian to the bone. It seems as clear as the noonday sun to me that the statutes and constitutional provisions named are the creatures of, they sprang from, that public policy, as the children of its loins. Surely, withal, before they were, it was. Human nature itself, with an exceeding bitter cry, cries out for rest one day in seven. Observe, too, there is exceeding high and very old authority for rest from toil one day in seven, and not only so but for making that day of rest a sacred day, commemorative of and associated with a divine event. Witness: Eemember the Sabbath day, to keep it holy. Six days shalt thou labor, and do all thy work. But the seventh day is the sabbath of the Lord thy Grod: in it thou shalt not do any work, thou, nor thy son, nor thy daughter, thy manservant, nor thy maidservant, nor thy cattle, nor thy stranger that is within thy gates; for in the six days the Lord made heaven and earth, the sea and all that in them is, and rested the seventh day: Wherefore tbe Lord blessed the sabbath day, and hallowed it. .
The ancient pious Hebrew was not alone in that view. There is good heathen authority for the exis*324tehee of a worldwide public policy in former times connecting and associating a day of rest with a day devoted to sacred rites. Says Strabo: “The Greeks and barbarians have this in common, that they accompany their sacred rites by festal remission of labor.”
Nor is it an overstatement to affirm that a state that borrows the motto on its great seal, as does Missouri, from the twelve tablets of heathen Rome, may, without serious question, be allowed to borrow the basis of its public policy against secular labor on Sunday, as does Missouri, from the Ten Commandments of the living God. The time was when the dry letter of the commandment quoted was interpreted and construed, ex cathedra, by one who spoke as having authority and thereby its soul and sense were made to shine through its mere letter. (Vide: Matt, xii: 1-13; Mark ii: 23 et seq.; Luke xiii: 14 et seq.; Id. xiv: 5.) That interpretation when read into its letter shows that the interdiction of the commandment at bottom was not levelled at daily offices of necessity springing from hunger and thirst, nor at works of charity for the benefit of man. Therefore being hungry we could appease our hunger (e. g., pluck ears of corn to eat). So, the afflicted may be healed on the Sabbath day; so, a sheep or ox fallen into a pit could be lifted out on that day. The controlling and root ideas, as announced, are: The Sabbath was made for man and not man for the Sabbath. [Mark ii: 27.] It is lawful to do well on Sabbath days. [Matt, xii: 12.] All of which, further interpreted, means that the commandment is not, in and of itself, the end to be attained, but is a meems of attaining an end, namely, a help towards realizing the greater ideal in the mind of the law-giver, viz., Love to God as well as love to men. Nay, love to man, in a true and lofty sense, is love to God. So runs the immortal dream of Abou ben Adhem — and so said the Master: Therefore all things whatsoever ye would *325that men should do to you, do ye even so to them; for this is the law and the prophets.
The exemption in our statute defining sabbath breaking (Sec. 4801, supra), whereby one is allowed to perform labor and work in the “household offices of daily necessity, ’ ’ or other work of necessity or charity on Sunday, but embodies those sacred precepts, and gives effect to the interpretation by the Master of the commandment He was charged with violating. It but transferred His interpretation over into our written law.
It would be unprofitable for a court of justice to entangle itself in those ancient, time worn, theological controversies, the echo of which is heard even now, incident to a change in the sacred day from the seventh day of the week, the Jewish Sabbath, to the first day of the week, the Christian Sunday. We dismiss that phase of the matter with this remark: It is allowed to be a commonly accepted historical fact that the resurrection was on Sunday, the first day of the week. Therefore the early Christian, as a spontaneous and beautiful expression of fealty and devotion, kept that day for obvious reasons as sacred, and, beginning with Constantine, Christian rulers and Christian lawgivers and lawmakers have recognized the day as having the same purpose as the ancient Sabbath and as taking its place — our statutes (as seen) referring to it indifferently as “Sunday” or as the “Sabbath.”
Eeferring to a former Constitution (that of 1820), Judge Scott put stress on its closing phrase, ‘ ‘ in the year of our Lord one thousand eig’ht hundred and twenty,” as “a form adopted by all.Christian nations, in solemn public acts, to manifest the religion to which they adhere.” [State v. Arabs, 20 Mo. l. c. 217.] In judicially interpreting’ that instrument for this .court in a case where the validity of a Sunday law was attacked, he took the high, safe, and broad ground that “we must regard the people for whom it was ordained. *326It appears,” said he, “to have been made by Christian men. The Constitution on its face shows that the Christian religion was the religion of its framers.” He builds that theory on the use of the phrase, “year of our Lord,” in the close of that instrument. What, we may pause to ask, would that great Judge say, if alive and on the judgment seat, of our present Constitution, prefixed, as it is, by the elevated and Godly preamble hereinbefore set forth? Continuing, he without any qualification repudiates the idea that the Constitution he was dealing with was an “instrument framed for a State composed of strangers collected from all quarters of the globe, each with a religion of his own, hound by no previous social ties, nor sympathizing in any common reminiscences of the past. ’ ’ His argument assumes that the Constitution, like ordinary laws, is to he construed “in reference to the state and condition of those for whom it was intended,” with “reference to the history of the people for whom it was made.”
Have the history, the traditions, the public policy of our people, have the state and condition of those for whom our present Constitution was intended changed in so much as one jot or tittle? Do we no longer sympathize in any common reminiscences of the past? Should we in a roundabout and indirect fashion now hold that the Christian religion was not the religion of the framers of that Constitution? Or that Sunday was a day to he lightly treated by the lawmaker? Are we at last indeed become a conglomeration of odds and ends, of strangers from all quarters of the giobe; or are we a homogeneous people whose Constitution is to he read in the dry light of our common faith and sacred traditions?
A judiciary that fails or refuses to read the laws in the light of the state and condition of those for whom the laws were intended, or construes them contrary to the trend of settled and historical public pol*327icy, or fails to brand laws running contrary to the spirit of the Constitution as void, fails of performing its solemn functions. If we were to read out of our Constitution and laws all protection for the beliefs, and all support for the public policy of this Christian State in regard- to Sunday, would it not lay us open to the charge of being such an affliction upon our people as Chief Justice Marshall held in mind in a celebrated passage? By no means do the principal opinions intend to do that — -but what way do they head? What comes next? What new law is to be passed by some encouraged later lawmaker making it a crime for other men not to work on Sunday? As for one, I want no entering wedge — no precedent that may beget others and, broadening slowly down, harden into a public policy, subversive of the one we have had up to this time.
In sustaining the'legality of Sunday laws, courts are fond of dwelling on the secular advantages of a day of rest for man and domestic beast. Many cases are found where judges have viewed those laws merely from a philosophical, scientific or moral point of view, wholly disconnected from a religious one. This, be it remembered, in order to disconnect the church from the State, not to overthrow or undermine religion, but to leave religion free, thereby furthering true religion by fostering the public policy of complete religious liberty. This view of it does not impugn the idea that the day of rest is also a sacred day. It merely proceeds and justifies itself on the theory that rest one day in seven promotes the well-being of men mentally and socially, morally and physically; that human experience and the teachings of philosophy and science show that rest from labor in the proportion of one day to seven directly subserves the common welfare by tending to that end; and that legislative utterances in that regard but give sanction to a rule of conduct protecting the laborer and the general well-being of so*328ciety. Many opinions-express and lay stress on that view of it, but there is another phase of the question, presently dealt with when I come to further consider the doctrine of this court promulgated in State v. Ambs. ‘It may be taken also as true that religious liberty, in a true sense, is utterly inconsistent with the idea that the State can coerce this or that religious observance on the part of the citizen. Verily, freedom flies out of the window when force comes in at the door.
Recurring again to State v. Ambs, supra: Comment is there made on the fact that the prohibition of ordinary worldly labor on Sunday was not designed as an act of religion. “Such an idea,” says Judge Scott, “can only be based on the supposition of an entire ignorance in the Legislature of the nature of the worship which God exacts from his creatures.” He goes on to say that “a compliance with the law, induced by a fear of its penalties, could never be regarded as an act acceptable to the Deity, no act of worship unless dictated by heartfelt love can be pleasing to the Almighty. God listens alone to the voice of the heart. ’ ’ But they listen to the reading of State v. Ambs to little purpose who do not catch therefrom another note, equally high and controlling, and that note is this: Sunday is primarily a sacred day; for profound reasons of State the day of rest is united by law with that sacred day and they are made one and indivisible. The arm of the civil power, under our Constitution and statutes and the public policy we have been considering, has interposed to aid “the mild voice of Christianity” “in securing the due observance of Sunday as a day of rest.” Moreover, the compulsory observance of the day as one of rest is plainly in line with and necessary to the constitutional idea of religious freedom. It was ordained not only for scientific, physical and moral reasons but (mark well the further reasons) in order to secure the full *329■enjoyment of the rights of conscience, and full 'religious liberty. In the Arabs case, Judge Scott announced for this bench the Missouri doctrine in that behalf in this way:
“How could those who conscientiously believe that Sunday is hallowed time, to be devoted to the worship of God, enjoy, themselves in its observance midst all the turmoil and bustle of worldly pursuits, admidst scenes by which the day was desecrated which they conscientiously believe to be holy? The Sunday law was not intended to compel people to go to church, or to perform any religious act, or as an expression of preference for any particular creed or sect, but was designed to coerce a cessation from labor, that those who conscientiously believed that the day ivas set tapart for the worship of God might not be disturbed in the performance of their religious (duties. Every man is free to use the day for the purpose for which it is set apart or not, as he pleases. If he sees proper to devote it to religious purposes, the law protects him from the disturbances of others; if he will not employ himself in religious duties, he is restrained from interrupting those who do. Thus the law, so far from affecting religious freedom, is a means by which the rights of conscience are enjoyed. It cannot be maintained that the law exacting a cessation from labor on Sunday compels an act of religious worship. . . . Convert Sunday into a worldly day by law, and what becomes of Christianity? How can we reconcile the idea to our understanding, that a people professing Christianity would make a fundamental law by which they would convert .Sunday into a worldly day? It would have been an act of deadly hostility to the religion they professed, exposing it to the danger of being reduced to the condition in which it was before the Eoman world was governed by Christian princes. Though it might not be persecuted by the arm of the civil power, it would be driven by the *330annoyances and interruptions of the world to corners and by-places, in which to find a retreat for its undisturbed exercise.
“How startling would the announcement be to the people of Missouri that, by their organic law, they had abolished Sunday as a day of rest, and had put it out of the power of their legislators ever to restore it as such! With what sorrow would the toil-worn laborer receive the intelligence that there was no longer by law a day of rest from his labor! The poor beast of burden would soon find by experience, that our laws were no longer tempered by the softening influences of Christianity, and all the social advantages, which great and good men have attributed to the observance of Sunday as a day of rest, would be taken away. ’ ’
The doctrine of State v. Ambs has never heretofore been questioned, let alone exploded, in this, jurisdiction. In these times of yeasty unrest it may do to say that its doctrine may be likened, to reverently use a pious metaphor, unto a house built upon a rock, by a wise man; and it fell not from the rains that descended, or the floods that came or the winds that blew, and beat upon that house, for it was founded upon a rock. Its doctrine remains now as when uttered the serene and majestic voice of reason and law. As for me, I rest on the reasoning of that case with entire and satisfied judicial tranquility, declining to be blown about by every new wind of doctrine.
We have not dwelt on a statutory public policy of Sunday observance for the purpose of ruling that a public policy, only evidenced by mere statutes, might not be modified or abrogated by an act of the lawmaker, for the purpose of holding that a given statute may be declared void merely because it changes a public policy evidenced merely by other statutes. The accepted rule is laid down by Cooley (Prin. of Const. *331L., p. 166, et seq.) under caption of Checks and Balances in Government, as follows:
“Nor can a court declare a statute unconstitutional and void when the objection to it is merely that it is unjust and oppressive, and violates rights and privileges of the citizen, unless it can be shown that such injustice is prohibited, or such rights and privileges guaranteed by the Constitution. The propriety or justice or policy of legislation, within the limits of the Constitution, is exclusively for the legislative department to determine; and the moment a court ventures to substitute its own judgment for that of the Legislature, it passes beyond its legitimate authority, and enters a field where it would be impossible to set limits to its inference, except as should be prescribed in its own discretion. The protection against unwise or oppressive legislation, within constitutional bounds, is by an appeal to the justice and patriotism .'of the representatives of the people. If this fail, the people in their sovereign capacity can correct the evil, but courts cannot assume their rights. The judiciary can only arrest the execution of a statute when it conflicts with the Constitution. If cannot run a race of opinion upon points of right, reason and expediency with the lawmaking power. The question of the validity of a statute must always be one of legislative competency to enact it; not one of policy, propriety or strict justice.”
Such is the general doctrine in Missouri. [County Court v. Griswold, 58 Mo. l. c. 192; State v. Swagerty, 203 Mo. l. c. 527, et seq.; Gist v. Construction Co., 224 Mo. l. c. 384.]
There is a doctrine indulged by speculative jurists to the effect that a statute running counter to natural or fundamental justice is void on that ground only, as not being within the legislative function. [Bish. on Stat. Crimes (3 Eel.), sec. 39 a., et seq: and cases cited in a footnote by that author.] The curious may *332consult the cases cited by him for the aggravated facts warranting the application of that strong doctrine. A sample fact is in a law making a man a judge in his own case. [City of London v. Wood, 12 Md. 669.] Says Lord Hobart: “. . \ as to make a man judge in his own case is void in itself; for jura naturae sunt immutabilia, and they are leges legum.” [Day v. Savadge, Hobart Rep. l. c. 217-8.] In Calder v. Bull, 3 Dall. l. c. 388, Mr. Justice Chase, speaking to the point, says: “An act of the Legislature (for I cannot call it a 1cm) contrary to the great first principles of the social compact, cannot be considered a rightful exercise of legislative authority.” But to return to Bishop. He (Sec. 40) propounds the question whether if the Legislature would endeavor to subvert the fundamental principles of right and justice, it would be within a legislative function any more than to endeavor to change the orbit of the earth. But we . need not borrow in this case help from those extremé and strong speculative doctrines, nor are we called upon to decide whether in a very strong and extreme case they should be applied. G-enerally that author agrees with Judge Cooley, witness: “Legislators are to judge of the right and expediency of the laws they frame, and plainly the courts have not in general any jurisdiction to reverse their decisions. Therefore, as a practical question, rarely, if ever, will a considerate court so set its opinion against the legislative judgment on a point of morals as to hold a statute void on the grounds now under consideration.” [Bish. Stat. Crim. (3 Ed.), sec. 40, supra.]
As said, we have not outlined the statutory public policy of Sunday observance in order to declare the law void merely from that point of view. Our object so far was to point out that the policy of our statutes take deep root in constitutional provisions, and that, in-turn, the Constitution itself but evidences a public policy in that regard which antedates that *333instrument and takes its source historically in the common beliefs, observances and traditions of all Christian people, and to show its connection with other provisions of the Constitution safeguarding the rights of conscience and religious liberty, and further to show that the statute in hand militates against those other provisions of the Constitution, when construed, as they must be, in the light of the public policy we have been considering. To those other constitutional provisions and that view of the case, we now pass.
(b) By section 4 of article 2 of the Constitution it is ordained: “That all constitutional government is intended to promote the general welfare of the people; that all persons have a natural right to . . . liberty . . ; that to give security to these things is the principal office of government, and that when government does not confer this security, it fails of its chief design.”
Section 5 of the same article reads: “That all men have a natural and indefeasible right to worship Almighty God according to the dictates of their own conscience; that no person can, on account of his religious opinion, be rendered ineligible to any office of trust or profit under this State, nor be disqualified from testifying, or from serving as a juror; that no human authority can control or interfere with the rights of conscience; that no person ought, by any law, to be molested in his person or estate, on account of his religious persuasion or profession; but the liberty of conscience hereby secured shall not be so construed as to excuse acts of licentiousness, nor to 'justify practices inconsistent with the good order, peace or safety of this State, or with the rights of other.”
Section 6 reads: “That no person can be compelled to erect, support or attend any place or system of worship, or to maintain or support any priest, minister, preacher or teacher of any sect, church, creed or denomination of religion; but if any person shall *334voluntarily make a contract for any suck object, ke shall be held to tke performance of tke same.”
Section 7 reads: “Tkat no money skall ever be taken from tke public treasury, directly or indirectly, in aid of any church, sect or denomination of religion, or in aid of any priest, preacher, minister or teacher thereof, as suck; and tkat no preference skall be given to nor any discrimination made against any church, sect or creed of religion, or any form of religious faith or worship.”
Those clauses of tke fundamental law comprise a constitutional symposium on tke rights of conscience and religious liberty. They sound tke gamut of tke matter.
Tke rules for constitutional interpretation are not dissimilar, in many respects, to those for statutory interpretation. Perhaps tke most happy, comprehensive, generally quoted and universally accepted summing up of those rules is by Judge Story to tke effect tkat each word, unless qualified by tke context, is to be expounded in its plain, obvious and common-sense meaning, without metaphysical or logical subtleties; tkat a constitution is not designed for nicety of expression, critical propriety, elaborate shades of meaning, or philosophical acuteness; tkat a constitution is an instrument of a practical nature, founded on the common business affairs of human life, adapted to common wants, common uses, and fitted for common understanding. Tke people make tke constitution, tke people adopt it and are supposed to read it with tke kelp of common sense. [Story on Const., (5 Ed.), sec. 451, qu,od vide.] Its words are used by men, peculiarly fitted for tke work, with care, discrimination and after deliberation. [People v. Railroad, 24 N. T. l. c. 487.] Men whose intentions require no concealment employ words expressing most directly and aptly tke ideas they intend to convey. Tke people intend what they say when writing constitutions. [Per *335Marshall, C. J. in Gibbons v. Ogden, 9 Wheat. 188.] In a word, a constitution is “of the people, by the people and for the people. ’ ’ Its aye is aye, its nay, nay; and even he who runs may read.
Interpreting the constitutional provisions we have quoted, with the others noted in paragraph a, in the way thus suggested and with the grave and settled public policy relating to Sunday, heretofore discussed, it seems to me it is our judicial duty to declare the Act of 1907 .unconstitutional and void, as beyond the limit of legislative function.
Look at it by way of summing up. Under the prick and goad of penal statute, it makes it a crime not to work on Sunday in operating a railroad train. It is the first statute, I believe, in the history of legislation in any Christian commonwealth of that character. To that extent it is radical and proceeds by a leap — and that leap in the dark, for no man may see the end from the beginning in that kind of legislation —it points the way to finally legislate Sunday out of existence. I utterly deny that may be done under our present Constitution. To that situation the maxim applies: Withstand beginnings (principiis obsta.) It impinges upon and curtails the religious liberty of the citizen, whether he ply the avocation of a railroad employee, or that of operating a railroad. It is in the teeth of the natural, indefeasible and constitutional right of every man to worship Almighty God according to the dictates of his own conscience. By mere human áuthority it seeks to control and interfere with the rights of conscience in that behalf. Under those constitutional provisions, no citizen can be legally punished for refusing to labor on Sunday. What says the adage? It is a sore task that does not divide Sunday from the week. A citizen under our organic law cannot be punished for refusing to desecrate a day made sacred by his religion, endeared to him as holy, and protected by public policy and the *336organic law. If Ms conscience tell him to worship on that day, no statute of this State can stand in his way. If his conscience tell him to observe that day by contemplation, by rest, or by innocent recreation, he may do so unfrightened, unfretted and unpunished by human law as our Constitution now stands. Neither may he be molested in his person or estate on account of such religious profession or persuasion; and, more to the point, any law which encourages, aids, abets or seeks to compel any human authority, corporate or not, to persuade, cajole, threaten or intimidate the citizen into violating any of the rights guaranteed to him by those provisions of the Constitution, is as much against its provisions as if it sought directly to encompass that prohibited end. As I have had occasion to say more than once before, a thing that cannot be legally done in a straight line as the bee flies cannot -be done in a circle as the fox runs.
Are we to hold as a matter of law, that railroad men are not, or are not likely to be, Christian men? That they have no rights of conscience and no right to celebrate the sacred day as conscience dictates? Are we to hold that any law is constitutional which makes it a crime for persons operating railroads not to seek (directly or indirectly) to compel or persuade their employees to give up or violate the free constitutional rights of conscience and worship; thereby putting a premium on a baneful diligence and effort contrary to the Constitution and to a public policy recognized by that Constitution? What is religious liberty, if this law does not invade it? If plenary liberty to worship Almighty God by observing Sunday as conscience points be given men by the Constitution (as it is), may it be halved, quartered or in aught whittled away by the Legislature? What says the maxim? That is not considered as truly belonging to any one, which, upon occasion, can be taken from him. I think the lawmaker daringly laid his hand on the very ark of *337the covenant of religions liberty in passing this law, and I make bold to repudiate its validity in whole or part, in letter and spirit. Liberty has no price. It is an inestimable thing, and is more favored by the law than anything else. Like the air and the sunlight we appreciate it best when we are denied it.
The law in hand is leveled at persons, partnerships, companies or corporations operating railroads. If a “person” operating a railroad or the individuals of a partnership operating a railroad were to be adjudged guilty of a crime for rot operating it on Sunday, there could be no reasonable chance of escaping the conclusion that -the statute ran counter to the constitutional provisions set forth. But it is argued that, as the statute is also leveled against “corporations” and since defendant is a corporation, without a “body to be kicked o.r soul to be damned,” the statute (as to this defendant) cannot be construed as violative of the rights of conscience or of freedom to worship Almighty God in any form permitted by His rational creatures on Sunday. That view of it is sour and narrow. In no just sense does the artificial entity, the mere juristic person, -called a corporation, operate a railroad by running trains within the sense, contemplation and meaning of this statute. To run a train takes the manual labor and the presence of men. We know that to be so and we have no call to pretend not to know it, or to stickle on or quibble about the words “operating,” or “run a train.” Those words imply men, the statute in final analysis deals with.men. The impalpable corporation does not sit in the office of the general superintendent as an artificial person and run an imaginary train. The general superintendent himself is there, the dispatcher sits in his office and issues the train orders, the hostler oils and fires' the engine in the round-house, the track walker sees the 'tracks and bridges are safe, the fireman shovels the coal, the *338engineer stands at his throttle, the conductor and brakeman take charge of the train, the station agent opens his office to sell tickets — they operate the train and this law is intended to either compel them to operate it or to compel the corporation to persuade or force them to operate it under sore pains and penalties. No court would be justified in shutting its eyes to such elemental facts and such necessary results.
It may be argued that under the agreed statement of facts the servants and employees of defendant corporation may be ready, able and willing to run the train — nay, anxious to run it — and that it makes no showing it tried to run the train. -The answer to that is flat-footed and at hand, viz.: Under the Constitution of this State, it did not have to try. Its duty to its men was not to try. It is not within the charter powers, or within the zone of proper corporate activity, to meddle with the religious- liberty of its servants. Six days shalt thou labor and do all thy work, is divine law. It is Missouri law. Therefore, it is corporate law. Its moral duty in the first instance, barling necessity, is to allow them to rest on Sunday, and thereby encourage and protect them in exercising and enjoying the great liberties vouchsafed and guaranteed by the fundamental law.
Again, it is argued that it is a matter of common observation and common knowledge that defendant runs its passenger trains on Sunday over certain of its lines, and therefore can with ill grace refuse to run such trains on all its lines. That argument is purely an ad hominem one. It has no place at all in the grave discussion of the constitutionality of this law. If defendant in running its trains on Sunday be violating the law of the land, it is open to punishment at the hands of the State. On the other hand, if running trains on Sunday is a work of charity or necessity, and it may well be (as those terms are construed by courts), and is therefore not violative of the law *339or public policy, then it is protected by the law in running trains. We need no new law in that view of it. No such question is here. The case in judgment is one against the defendant for not running a train on Sunday. When the State of Missouri presents a case against defendant for running one, it can get at our hands or from any other appellate court such judgment as the facts and law warrant.
(c) There are other questions in the case. For example: Does the law contemplate punishment for not running a train on Sunday if defendant makes'a showing of inability, because, in the assertion of their rights to freedom of conscience and religious liberty, its employees refuse to labor on that day? In other words, on top of the two statutory exceptions, namely, wrecks on the line and providential hindrances, should we not read another exception into it to aid the statute and to help make it constitutional? We could hardly do that under the rule of strict construction. We find no such words in the law. No such loophole of escape for defendant on any such showing is provided for in the statute, and, as said before, we may not extend or aid the statute by implications, intendments or equitable considerations. In saying so much, we do not mean to say that if such exceptions were in the law it would save it from a constitutional ban.
Again, it is argued on behalf of defendant that the classification adopted by the statute, considered from the standpoint of the object to be subserved (viz., work on Sunday in running a passenger train) is unnatural and unreasonable and, therefore, unconstitutional; 'for that it does not include other carriers of passengers besides railroads. But the case, for the purposes of this dissent, breaks on the unconstitutionality of the law on the broad lines discussed; therefore the latter question is not reached.
*340The premises considered, I dissent from the opinion of my esteemed and learned brother Woodson and the opinion of my learned and esteemed brother Botsrord, and vote to reverse the judgment.
Graves and Ferriss, JJconcur in the views herein expressed.